Title: From James Madison to Samuel Cabot, 10 May 1802 (Abstract)
From: Madison, James
To: Cabot, Samuel


10 May 1802, Department of State. Acknowledges Cabot’s letter of 1 May “communicating your intention to return to London as an assessor to the Board of Commissioners under the 7th. Article of the Treaty of 1794. on the terms explained in my letter of the 24th. ulto. beyond which I am not authorized to countenance any expectation.” Informs Cabot his account has been settled at the Treasury Department and a warrant will be issued in his favor for $1,058.98. Authorizes him to draw on the State Department for $375 “as an advance of one quarters salary”; future payments will be made on request in London. Charges him with enclosed letter to Gore and Pinkney.
 

   
   Letterbook copy (DNA: RG 59, IC, vol. 1). 1 p.



   
   JM to Gore and Pinkney, 10 May 1802.


